Citation Nr: 1220563	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  11-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his son


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1942 to December 1945.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran initially requested a DRO hearing, but subsequently withdrew this request in writing in March 2011.  Nonetheless, the Veteran testified at a videoconference hearing at the RO in May 2011, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

In August 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  In April 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

There is no competent evidence the Veteran's Parkinson's disease had its onset in service or is related to his active military service, including as due to in-service exposure to hazardous materials.

	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

Before addressing the merits of the issue decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by letters from the RO issued in August and September 2010 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  These letters accordingly addressed all notice elements and predated the respective, initial adjudications by the AOJ/RO in November 2010.  The RO's notices were in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service personnel records, and post-service VA and private treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran's service treatment records (STRs) are not available for consideration.  The National Personnel Records Center (NPRC) found his STRs are missing, stating the file was fire-related.  Still, all procedures to obtain the Veteran's missing service records were correctly followed, and he was appropriately notified by the RO.  Since all efforts have been exhausted, further attempts to obtain his STRs would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  

When STRs are lost or missing, through no fault of the Veteran, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran, his spouse and son were provided an opportunity to set forth his contentions during the hearing before a Board videoconference hearing in May 2011 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the May 2011 hearing the undersigned identified the issue on appeal as for service connection for Parkinson's disease.  Information was solicited regarding the nature and etiology of the claimed disability, particularly the details of the in-service exposure to cleaning products in the course of radio repair duties as a radio operator, as alleged by the Veteran.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, partly on the basis of the hearing discussion, the undersigned remanded the claim for further development and consideration.  

In this regard, the Board remanded this claim in August 2011 to provide the Veteran another opportunity to submit any additional records to support his claim, and for the RO/AOJ to obtain the Veteran's outstanding VA treatment records and arrange a VA examination and medical opinion on etiology of his claim.  Accordingly, the AMC sent him a letter requesting additional records in August 2011, to which he responded that he did not have any such records.  The AMC did obtain additional VA outpatient treatment records, and provided him a pertinent VA examination and medical opinion on the etiology of his disability.  So there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

Furthermore, the Veteran was afforded a VA examination and medical opinion in October 2011.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue, as it is predicated on an interview with the Veteran; a review of the record, and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the Veteran's contention the Parkinson's disease was due to exposure to hazardous materials during service, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met. 38 C.F.R. § 3.159(c)(4) .

Following the last supplemental statement of the case (SSOC), issued in April 2012, the Veteran submitted additional medical literature from the Internet, another personal statement and a copy of a NPRC letter confirming his service treatment records were damaged in fire and cannot be reconstructed.  Although the Veteran did not also waive RO consideration of these additional records, a remand for RO consideration of these records in an SSOC would serve no purpose.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  See 38 C.F.R. § 19.31 (2011).

The evidence presented was largely duplicative of evidence already considered by the AOJ at the time of the last adjudication, in April 2012.  The lay statement repeats the opinion that the Veteran's Parkinson's disease is related to his alleged exposure to hazardous materials during service.  The medical literature repeats the notion in previously considered medical literature, specifically that Parkinson's disease is linked to exposure to industrial solvents.  There is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II. Analysis

The Veteran contends that he developed Parkinson's disease due to his exposure to hazardous materials in service, including carbon tetrachloride (carbon tet), dichlorodiphenyltrichloroethane (DDT), numerous other cleaning agents/solvents, atabrine tablets, and numerous vaccinations.  See August 2010 statement.  He testified that he was exposed to those materials as part of his duty, which included using carbon tetracholoride to clean radio parts.  Hearing Transcript (T.) at 3-4.
He and his family also reported that the Veteran has had tremors even during service that were reportedly due to fever, as well as post-service tremors since the 1950s that they attributed to Parkinson's disease.  Id, at 9-15.  The Veteran has also submitted medical treatise information from the Internet that generally attributed industrial cleaning agents to an increased risk of Parkinson's disease.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA medical records confirm the Veteran has been diagnosed with Parkinson's disease since at least May 2006, so the Board notes he has a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Here, there is no evidence of in-service incurrence of Parkinson's disease, even acknowledging his missing service treatment records.  The Veteran's Separation Qualification Record indicates that he served as a radio mechanic and performed necessary maintenance and repair of army radio equipment, which included keeping the equipment clean.  In light of his missing service records, the Board acknowledges he was exposed to industrial solvents and other hazardous materials - which may have included such agents such as TCE, DDT and carbon tet - during the course of duties, including cleaning and maintaining radio equipment.  

Even conceding such exposure to toxic chemicals, there is simply no competent evidence of record that the Veteran's present Parkinson's disease is attributable to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

The October 2011 examiner reviewed the claims file, including the Veteran's contentions and medical literature of a causal relationship between exposure to toxic cleaning agents and Parkinson's disease.  After examining the Veteran, the examiner then opined that the Veteran's currently diagnosed Parkinson's disease was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner's rationale was that "[r]eview of the environmental causes (toxic exposures) indicates some evidence for relationship to exposure to several herbicides (paraquat, Agent Orange, etc.) but no convincing repeatable studies that indicate any possible causation by agents such as carbon tetrachloride and other such chemical compounds."  Notably, herbicide exposure is not at issue, because the Veteran's April 2012 statement clarified that he was not exposed to herbicidal agents such as Agent Orange.  However, the examiner specifically discounted the notion that his Parkinson's disease was caused by in-service exposure to "carbon tetrachloride and other such chemical compounds toxic cleaning agents," which appears to encompass his prior testimony of exposure to DDT and other hazardous materials.  

He also has submitted medical literature purportedly linking his Parkinson's disease to his in-service exposure to industrial solvents and other chemicals, namely TCE, DDT and carbon tet.  To emphasize, this medical literature evidence does not refer to the specific facts in his own case.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

Here, though, it is worth reiterating that the October 2011 VA compensation examiner expressly declined to causally link the Veteran's current Parkinson's disease to his military service, with consideration of his exposure to toxic cleaning chemicals.  So the commenting doctor's opinion, in this specific instance, does not support the medical treatise evidence the Veteran submitted of such a possible correlation.  Indeed, the VA examiner's opinion is directly to the contrary.

In addition, and while not dispositive, the lapse of so many years between discharge and the first documented complaint and diagnosis of Parkinson's disease in 2006, nearly half a century after service, provides highly probative evidence against this claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

Further, the Veteran's lay statements fail to support his claim.  The Board acknowledges that the Veteran and his family members are competent to have observed long-standing tremors symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Still, if he were to claim continuity of symptomatology since service, he is not competent to ascribe these symptoms to a particular diagnosis or opine on the etiology of his current Parkinson's disease.  
Certain disabilities, including Parkinson's disease, are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  The Board finds he is not competent to self-diagnose his Parkinson's disease, particularly with regards to attributing his history of tremors symptoms to Parkinson's disease.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the claim is denied.

ORDER

The claim for service connection for Parkinson's disease is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


